ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
Acknowledgment is made of Applicants’ amendment filed 01/19/21 in response to the non-final Office Action mailed 10/20/20.  
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Paula Estrada de Martin. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claims 15-19 and 22 are canceled.
(b)	Claims 8, 11, 13 and 14 are amended as set forth below:
--Claim 8 (Currently Amended). A fusion protein comprising a monomeric ferritin subunit protein fused to a MIC alpha 3-domain protein, wherein the monomeric ferritin subunit protein comprises a domain that allows the fusion protein to self-assemble into nanoparticles, wherein the MIC alpha-3 domain protein comprises the amino acid sequence an amino acid sequence that is at least 90% identical thereto.--
--Claim 11 (Currently amended). A nanoparticle comprising the fusion protein of claim 8 
--Claim 13 (Currently amended) An immunogenic composition comprising the nanoparticle of claim 11.
Claim 14 (Currently amended). The immunogenic composition of claim 13[[,]] further comprising GM-CSF.--
(c)	Claims 23-31 are added as set forth below:
Claim 23 (New). The fusion protein of claim 8, wherein the MIC alpha-3 domain protein comprises the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4.
Claim 24 (New). A nanoparticle comprising the fusion protein of claim 23.
Claim 25 (New). A vaccine comprising the nanoparticle of claim 24.


Claim 27 (New). The method of claim 26, further comprising administering GM-CSF or one or more vaccines specific for an antigen other than a MIC alpha-3 domain antigen.
Claim 28 (New). The method of claim 26, wherein the subject 
has a cancer associated with overexpression of major histocompatibility complex (MHC) class I chain-related protein A (MICA).
Claim 29 (New). The method of claim 28, wherein the vaccine composition is administered as part of a therapeutic regimen.
Claim 30 (New). The method of claim 29, wherein the therapeutic regimen is radiation therapy, targeted therapy, immunotherapy, or chemotherapy.--
Claim 31 (New). The method of claim 28, wherein the subject has tested positive for shed serum MICA.-- 
Status of Claims
3)	Claims 8, 9 and 15 have been amended via the amendment filed 01/19/21.
	Claims 1-7 have been canceled via the amendment filed 01/19/21.
	Claims 8, 11, 13 and 14 are amended via this Examiner’s amendment.
	Claims 15-19 and 22 have been canceled via this Examiner’s amendment.
	Claims 23-31 have been added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected MIC alpha 3-domain species of SEQ ID NO: 4, the further administered vaccines species specific for an antigen other than a MIC alpha 3-domain antigen; and the radiation therapy, immunotherapy and chemotherapy regimen species.
	Claims 8-11, 13, 14 and 23-31 are pending and are under examination.  
Information Disclosure Statement
4)	Acknowledgment is made of Applicant’s Information Disclosure Statement filed 06/04/18.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Objection(s) Withdrawn
5)	The objection to the specification made is paragraph 8 of the Office Action mailed 10/20/20 is withdrawn in light of Applicants’ amendment to the specification.
6)	The objection to claim 9 made in paragraph 13 of the Office Action mailed 10/20/20 is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) Withdrawn
7)	The rejection of claims 8-11, 13 and 14 made in paragraph 9 of the Office Action mailed 10/20/20 under 35 U.S.C § 112(a) as failing to comply with the written description requirement is withdrawn in light of the amendments to the claims and/or the base claim. 
8)	The rejection of claim 8 made in paragraphs 12(a) and 12(b) of the Office Action mailed 10/20/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.  	 
9)	The rejection of claim 9 made in paragraph 12(c) of the Office Action mailed 10/20/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.  	 
10)	The rejection of claims 8-11, 13 and 14 made in paragraph 12(d) of the Office Action mailed 10/20/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of the amendment to the base claim.  	 
Conclusion
11)	Claims 8-11, 13, 14 and 23-25, drawn to the fusion protein of invention II, are allowed. Claims 26-31, directed to a method of using the product of invention II and allowable in the present application are allowed. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected MIC alpha 3-domain species of SEQ ID NO: 4, the further administered vaccines species specific for an antigen other than a MIC alpha 3-domain antigen; and the radiation therapy, immunotherapy and chemotherapy regimen species have been fully examined, and the species election requirement for these as set forth in the Office Action mailed 12/13/2019 is hereby withdrawn. In view of this withdrawal of the species election requirement as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
	Claims 8-11, 13, 14 and 23-31 are now renumbered as claims 1-4, 5, 6 and 7-15 respectively. The claim amendments and the new claims are supported by the original and canceled claims and the as-filed specification including pages 12 and 13, Figures, and Examples.
Correspondence
12)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 
14)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


January, 2021